UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
In ce                                                                   Chapter 11

LIDDLE & ROBINSON, L.L.P.,                                              Case No. 19-12346 (SHL)

                                          Debtor.                       Jointly Administered with 19-10747 (SHL)

         ----------------------------------------------------------X

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   )ss..
COUNTY OF NEW YORK )

ROBERT ROSENGARTEN, being duly sworn, deposes and says:

         1. I am over the age of 18 years, and am not a party to this proceeding. I reside in Union

              County New Jersey.

         2. On March 17, 2020, I caused to be served (i) via CM/ECF upon all parties receiving

              electronic notice, (ii) via email on all parties on Exhibit 1, (iii) via Federal Express

              upon all parties on Exhibit 2 and (iv) via First Class Mail on all parties on Exhibit 3

              the following documents: (A) Trustee's Notice of Filing Revised Proposed Order

              Establishing Deadline for Filing Proofs of Claim and Approving the Form and

              Manner of Notice Thereof (B) Notice of Agenda for Matters Scheduled for

              Hearing on Wednesday March, 18, 2020



                                                                           2~„~
                                                                          Robert Rosengartg

         Sworn to before me on this
         19t" day of March, 2020


         Notary         lic
                       Btl/ERLY S. OPPENHEIM-PATTERSON
                          Notary Public, State of New York
                                 No.010P4956882
                            ~ual'rfied in (queens County
                        Certlficate Filed in New York Cour~r
                       Commission Expires October 2~ 2021
                                                                                DeLage Landen Fin'1 Services,
                                                                                Inc. c/o Bryan E. Wolkind, Esq.
Jeffrey Lew Liddle                            Michael Barr                      Foster & Wolkind, P.C. 80 Fifth
420 East 54th Street                          c/o Alan Heller                   Avenue, Suite 1401 New York,
Apt. 713                                      Garvey Schubert Barer, PC         NY 10011-8002
New York, NY 10022                            100 Wall Street, 20th Fl.         bwolkind(a~foster-wolkind.com
jliddle(a~liddlerobinson.com                  New York, NY 10005
                                              aheller(asgsblaw.com              Kasowitz Benson Torres LLP
Alison D. Bauer                                                                 1633 Broadway
William F. Gray, Jr.                          M&T Bank                          New York, NY 10019
FOLEY HOAG LLP                                Legal Document Processing         rshank e,kasowitz.com
1301 Avenue of the Americas                   626 Commerce Drive
25~' Floor                                    Amherst, NY 14228                 Veritext New York Reporting Co
New York, NY 10019                            jdubuc(c~schillerknapp.com        PO Box 71303
abauer(a~folevhoag com                                                          Chicago, IL 60694-1303
w~ray_(a),foleyhoag com                       Counsel Financial Holdings LLC    dneiderfer(a~veritext.com
                                              6400 Main Street, Ste. 120
Andrea B. Schwartz                            Williamsville, NY 14221           Dr. Areta Podhorodecki
Office of the United States Trustee (Region   dhw(a~dhcle a                     44 St. Marks Place
2)                                                                              New York, NY 10003
U.S. Federal Office Building                  Joseph P. Day Realty              areta.daria(a,pmail.com
201 Varick Street, Room 1006                  9 East 40th Street, 8th Floor
New York, NY 10014                            New York, NY 10016                Eisner, LLP
andrea.b.schwartz(a~usdoi.gov                 nick8003rd (a~aol.com             152 West 57th Street
USTPRegion02.NYECF(a~usdo„~gov                                                  48th Floor
                                              LIG Capital                       New York, NY 10019-3310
Andrea M. Paparella                           6400 Main Street, Ste. 120        lcorwin(cr~,eisnerl aw.com
150 West 28th Street, Ste. 1603               Williamsville, NY 14221           rfoley(a),eisnerlaw.com
New York, NY 10001                            dhw~a~,dhcle gal.com
~(a),andreapaparella.com                                                        Bret Losquadro
                                              800 Third Avenue Associates LLC   South Shore Auto Works
Effat S. Emamian                              c/o Jeffrey Klarsfeld, Esq.       19 The Green
c/o Andrew Lavoott Bluestone                  10 East 40th Street               Shirley, NY 11967
233 Broadway, Ste. 2702                       46th Floor                        southshoreautoworks na,live.com
New York, NY 10279                            New York, NY 10016
effatemamian(a),luxsci.net                    jklarsfeld(a~plattelaw.com
Anthony Losquadro                Hon. Melvin L. Schweitzer                  West Group
4986 SouthEast Inkwood Way       1050 Park Avenue, Apt 13A                  Thomson Reuters —West
Hobe Sound, FL 33455             New York, NY 10028                         PO Box 6292
tonmar52(c~aol.com               mschweit715(a~gmail.com                    Carol Stream IL 60197-6292
                                                                            jodi.newsom(a~lawmoss.com
Quintus von Bonin                Canon Financial Services, Inc.
11 Foster Lane                   c/o Platter, Swergold, Levine, Goldberg,   Diane Nardone, Esq.
Westhampton Beach, NY 11978      Katz & Jaslow, LLP                         Escrow Agent
sgvb(cr~,vonbonin.com            475 Park Ave South                         11 Fifth Avenue
                                 New York, NY 10016                         New York, NY 10003
Receiver of Taxes                stephanielevine(a~platzerlaw.com           dcnardone(a~gmail.com
Town of Southampton
116 Hampton Road                 Iron Mountain Records Mgmt                 Arnold E. Reiter, Esq.
Southampton, NY 11968            PO Box 27128                               Attorney for Tara J. Liddle
cwatts(a~southamptontownnX~      New York, NY 10087-7128                    Reiter Law Firm
                                 curtis.winters(a~igor.com                  75 Montebello Road
Blank Rome LLP                                                              Suffern, NY 10901
Attn. Finance Dept.              Bloomberg BNA                              areiter(a~reiterlawfirm.com
One Logan Square                 PO Box 17009
130 North 18th Street            Baltimore, MD 21297-1009                   Jeffrey K. Cymbler
Philadelphia, PA 19103-2757      dbrooks(a~bna.com                          NYS Department of Taxation &Finance
dmbrown(a,blankrome.com                                                     15 MetroTech Center
                                 Rose Reverendo                             Brooklyn, NY 11201
CitiCard Mastercard              811 Floral Avenue                          Jeffre~vmbler(a~tax.nv~ ~ov
PO Box 9001037                   Elizabeth, NJ 07208
Louisville, KY 40290-1037        rreverendo(a),liddlerobinson.com           Wesley T. Kozeny, Esq.
citicards(a~info.citibank.com                                               Kozeny & McCubbin, LC
                                 Wilson Elser Moscowitz Edelman             12400 Olive Blvd. Ste. 555
Globe Storage &Moving Co.        &Dicker LLP                                St. Louis, MO 63141
c/o Law Firm of Elias Schwartz   1133 Westchester Avenue                    nvbk(a,km-law.com
343 Great Neck Road              White Plains, NY 10604
Great Neck, NY 11021             nvasha.good~(a~wilsonelser.com             James Halter, Esq.
afleisher(a,globemovin .com                                                 Rasco Klock Perez & Nieto, LLC
                                 US Legal Support — TX                      555 Fifth Avenue, 17t~' Fl.
Solarus Technologies 14          PO Box 4772-99                             New York, NY 10017
Penn Plaza, Suite 1402           Houston, TX 77210-4772                     jhalter(a~rascoklock.com
New York, NY 10122               jklok(cr~,biaprotect.com
matthew(a,solarustech.com
John M. Dubuc, Esq.                      Blaine Bortnick                    Counsel Financial II, LLC c/o
Schiller, Knapp, Leflcowitz & Hertzel,   Rasco Klock Perez & Nieto LLC      David H. Wander, Esq.
LLP 950 New Loudon Road, Suite 109       555 Fifth Avenue, 17th Floor       Davidoff Hutcher &Citron
Latham, NY 12110                         New York, NY 10017                 LLP 605 Third Avenue
jdubuc(a~schillerknapp.com               bbortnick(a~rascoklock.com         New York, NY 10158
                                                                            dhw(a~dhcle gal.com
Peter B. Foster                          Michael David Katz
80 Fifth Avenue                          Davidoff Hutcher &Citron LLP       Randolph E. White
Suite 1203                               605 Third Avenue, 34th Floor       White & Wolnerman, PLLC
New York, NY 10011-8002                  New York, NY 10158                 950 Third Avenue, 11th Floor
pfoster(a~foster-wolkind.com             mdk(a,dhcle gal.com                New York, NY 10022
                                                                            rwhite(cr~,wwlaw~roup.com
David Koch                               Kara Marie Steger
Kasowitz Benson Torres LLP               Foster Garvey P.C.                 Christopher M. Caparelli
1633 Broadway                            100 Wall Street, 20th Floor        Torys LLP
New York, NY 10019                       New York, NY 10005                 1114 Avenue of the Americas, 23rd Floor
dkoch(cr~,kasowitz.com                   kara.ste~cr,foster.com             New York, New York 10036
                                                                            ccaparelli(c~to~s.com
Joshua Siegel                            Nolan Mahoney
Kasowitz Benson Torres LLP               Franzino &Scher LLC
1633 Broadway                            120 West 45th Street, Suite 2801
New York, NY 10019                       New York, New York 10036
jsie~el(a~kasowitz.com                   nmahoney(a~franzscherlaw.com
                                         ffranzino(a,franzscherlaw.com
Evan J. Zucker
Blank Rome LLP                           Steven M. Warshawsky 350
1271 Avenue of the Americas              Fifth Avenue, 59th Floor New
New York, NY 10020                       York, NY 10118
ezucker(a~blankrome.com                  smw(a~warshawskylawfirm.com

Michael Wexelbaum                        NYS DEPT. OF LABOR
Davidoff Hutcher &Citron LLP             STATE OFFICE CAMPUS
605 Third Avenue                         BLDG #12, RM #256
New York, NY 10158                       ALBANY, NY 12240
mw(u~dhcle gal.com                       n~s ol(a,labor.state.nv.us
                    EXHIBIT 2
                FEDEX SERVICE LIST


Honorable Sean Lane
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York New York 10004-1408

Andrea B. Schwartz
United States Trustee (Region 2)
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
                                       EXHIBIT 3
                             FIRST CLASS MAIL SERVICE LIST

Department of the Treasury
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Arantxa King
2335 First Avenue, Apt. 2D
New York, NY 10035

Alex M. Rissmiller
254 West 71St Street, Apt. 3A
New York, NY 10023

Craig S. Tarasoff
245 E. 63rd Street, #1409
New York, NY 10065

Rose Reverendo
811 Floral Avenue
Elizabeth, NJ 07208

Sherry M. Shore
200 E. 23`d Street, #3J
New York, NY 10016

Joseph Ortiz
555 Kapock Street, Apt. 7S
Bronx, NY 10463

Marcos Nadal
35 Davenport Avenue, #1J
New Rochelle, NY 10805




3444055.1
